Pee Curiam,
After a careful examination of the testimony in this case we fail to discover any evidence which in our opinion would have justified a verdict against the will of the testatrix. The testimony in support of the mental capacity of the testatrix is simply overwhelming. The alleged delusions which are thought to sustain the charge of testamentary incapacity as to the tes*208.tatrix were not delusions as to facts which affected or might, affect, her feelings toward the appellant.
We think the opinion of the learned court below is an ample-vindication of the conclusions reached that an issue should be-refused, and we sustain the decree of the court for the reasons-stated therein.
Decree affirmed and appeal dismissed at the cost of the appellant.